I agree with the conclusion reached by the majority, except that portion which affirms the trial court's action in reducing the verdict six thousand dollars. To my mind, the amount of ten thousand dollars named in the verdict of the jury was not excessive. My conclusion is based upon the holding in Atkins v.Churchill, 30 Wash. 2d 859, 194 P.2d 364, in which case this court stated:
"There should be no distinction in the weight to be given to the verdict of the jury in the assessment of damages for personal injuries and their findings of fact on any other question. The jury heard all the testimony in the cause and doubtless gave credence, as it was the right and duty of the jury to do under the law, to the testimony of respondent Atkins and others with regard to his injuries; and if that testimony is true, the amount of damages which the jury assessed was not excessive."
The verdict of the jury should be approved by this court.
MILLARD, J., concurs with SIMPSON, J.